Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 1 of 14
AMENDED

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

EMPLOYMENT DISCRIMINATION COMPLAINT FOR
PRO SE LITIGANTS IN ACTIONS FILED UNDER
42 U.S.C. § 2000e, et seq., (Title VU of the Civil Rights Act)
29 U.S.C. § 621, et seg., (Age Discrimination in Employment Act); or
42 U.S.C. § 12112, et seg., (Americans with Disabilities Act)

a

WeGrmlue @. Mi Wer ;
(Write the full Name of each Plaintiff
who is filing this complaint. If the
names of all the Plaintiffs cannot fit
in the space above, please write

“see attached” in the space and

attach an additional page with the
full list of names.)

4:20-cv-005 14-MW-MAF
v. Case No.:
(To be filled in by the Clerk’s Office)

 

ERS Seccer tuo De oleticg Buckhead

 

Nicheal Degacr ;
(Write the fill name of each Defendant Jury Trial Requested?
who is being sued. If the names of all o YES oNO

the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional page
with the full list of names.)

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 2 of 14

I. PARTIES TO THIS COMPLAINT
A. Plaintiff
1. Plaintiffs Name: ( Qcrolun Ni Ver
Address: \*\\_ (Qv@ \.
Apatach tala Fl. 223380

 

City, State, and Zip Code:

Telephone: 2)- Vile YES (Home) (Cell)

2. Plaintiff’s Name:

 

 

Address:

 

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

 

 

(Provide this information for any additional Plaintiffs in this case by
attaching an additional page, as needed.)
B. Defendant(s)
1. Defendant’s Name: ses Otel Quek head Ho oer
Name of Employer (if relevant): EQS Sorta iqy VOC.

Address; DOO EF. Foradh otree+, Sus fe Co

 

City, State, and Zip Code: Vac Ksonvi te Fl Aa9c0a

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 3 of 14

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

(Attach a page to provide this information for any additional

Defendants.)

II. BASIS FOR JURSIDICTION

This case is brought for discrimination in employment pursuant to:

(Check all that apply)

Oo Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. § 20006 -
§ 2000e-17 (race, color, gender, religion, national origin) (Note: To bring
a federal lawsuit under Title VII, you must first obtain a Notice of Right
to Sue letter from the Equal Employment Opportunity Commission.)

o Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §
621 to § 634. (Note: To bring a federal lawsuit under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

co Americans with Disabilities Act of 1990 [A.D.A.], as codified, 42 U.S.C.

§ 12112 to § 12117. (Note: To bring a federal lawsuit under the AD.A.,

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 3
ClerkAdmin/Official/Fonns
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 4 of 14

you must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

oO Other Federal Law (be specific):

 

 

c Relevant State Law (specify, if known):

 

 

oO Relevant City or County Law (specify, if known):

 

 

Il. STATEMENT OF CLAIM
Write a short and plain statement of your claim. Do not make legal arguments
or quote from cases. State the facts which show what happened, as well as
where and when it happened. State how each Defendant was involved and
explain what a Defendant did or did not do. Identify how each named
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or incident.
If more than one claim is asserted, number each claim, and ensure that a short
and plain statement of facts supporting each claim is included in the facts

alleged. Attach no more than two (2) additional pages to state your claim.

PK Puguct aGh T teyt Capt Dr Pouney Menoua if
Tm a Plaiaios Crowt —the & he deve bul tree ;

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 4
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 5 of 14

Statement of Claim, Continued (Page of )

To AO Cnderstead! oc 4.0f dbo Nalide 4S hedule.. Won
Le Reackon t Keel \ ‘a be Ws GLY hee oe ch the Tsce.
Tasad Of untae cectp coe he. Gent Gacther
Co-vocrker 49 Cpe @ “His “Enfarnnceban Om 4 Sere
Yogerurrk Yeo Wes Gu Based Ox lute le Olecord to Ms
ends. Yok Laas GQ Vialain OF to hippa B.rchke, he
ReSuse Grey Conmunicctian Lait ecs Ga eeogbure
Cead be hele dln ppo-thol he LORS Goof, 45 led thy
Swreor omd Chet Pra kia Bucheacd OF EBS
Secu Slaton LA ack conv We Fl Deleted yo
tre Ay whi Cancer noethe Teh. ET. Mchea!
Decuer Sshabd thal be Refuse to Gorm municese,
LOM TRE LA Bou NY ANES-
Seolember 10, DOG Just Gorrreck Oo past Sete
Ao ETM, Dearer. cx} Depp cox: mecteliy loi Qo ec Gnvd
AS wese bo dbo Motning Super ser" Ik <labd thea}
ib Wes Non oe M4 Inusiness wheat he do heccuse he i
Aby_ hor.) Geer Nod Stoderreot IE Asked Fac
TAcadert Qe port! he shales! ren nok Going hn Give

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 5
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 6 of 14

 

INE, ONE = Cxnd PeTrred and Waited away. he returned)
PF mmvautes \aler Cond tet Merkced one TO pate OF
Con Auda pei k. ond IF Gods Unaisare heat he hal,

 

Ae Chet ON Siecter Mune Vink iq Buchead ) ober
re woas Ordering MAA Ache OHF THE Durty bert.

Cind -Khets stan Priob\ la Buckhead Secke Gut Ornd _
Saidde what te Sad On Speaker Qlhore. TF YreceedeN
Jey Qe Cob Ahol Hone the Chek tyre 0. BUchead Was

 

bene © re AL, Ws: R. Rudne dL 4 SlabMon Spec ker Phere
|N0 O06 eee Gnd 2 LOIN Cai Yor. Ghat 3 hous
abe tis §. Buckhead Called and Ste fo OY Wnac-

_ ker Micheal Dearer Vidnol Local mre to Return back
Ky Cour. Cend She Stead Oy Inis Dicisive, Ee Ask Ns. |
— Ruckboad de Carre Gram Sacksonwe to Access We Situcch on

— hneRere Se roke Mais Ucsisen.

 

 

Fron Rugyst 1S, DolQ we Keay Vite be Ai SCN ri norte 2
Capinsted. ME in Everuway Such AS Scheduliny,
Cornu iccebhen, Code, Qaries amd Abies OF]
TSo.betrea kd 0 Olfer Emplouer Vike hed Lobe
LES OM ONE C¥cept MASELE G Blac Fenrcle.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 7 of 14

A. The discriminatory conduct at issue includes (check all that apply):
o Failure to hire
x Termination of employment
o Failure to promote
a Failure to accommodate disability
«2 Unequal terms and conditions of employment
O Retaliation

o Other acts (specify):

 

(ATTENTION: Only those grounds raised in the charge filed with the
Equal Employment Opportunity Commission may be considered by the
federal district court under the federal employment discrimination
statutes.)

B. The alleged discriminatory acts occurred on: Seo io, Jo\A

 

C. The location where Plaintiff was employed or sought employment was:

Address: A ‘) \\are .c
B\A as \\wn Sh,

City, State, and Zip Code: Vang Ce ( a tay i “Saud \

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 6
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 8 of 14

IV. EXHAUSTION OF FEDERAL ADMINISTRATIVE REMEDIES

A. Plaintiff filed charges against Defendant with the Equal Employment
Opportunity Commission or the Florida Commission on Human Rights
on: \iD- A ~ Ao\A

B. Respondent(s) named on the charging document were:
EBS Srtur ty TAC.
(Uf possible, attach a copy of the charges filed.)

C. The Equal Employment Opportunity Commission: (check one)

a Has not issued a Notice of Right to Sue letter.

 

K Issued a Notice of Right to Sue letter which I received on
(Note: You must attach a copy of the Notice of Right to Sue letter
received from the Equal Employment Opportunity Commission to this
complaint.)

D. As claimed in the Equal Employment Opportunity Commission charging
document, Defendant discriminated against Plaintiff because of Plaintiff's:

ji Gender/Sex (please identify)

 

¥ Race (please identify)

 

X Color (please identify)

 

O Religion (please identify)

 

a National origin (please identify)

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 7
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 9 of 14

O Disability/Perceived Disability (please identify)

 

a Age (please provide your year of birth only if you asserting a claim for

age discrimination)

 

oO Other (please identify)

 

E. Plaintiff:
o Filed charges concerning this discrimination with the Florida

Commission on Human Relations on ; or
o Did not file.

F. If asserting a claim for age discrimination, please indicate the amount of
time that has elapsed since filing your charge of age discrimination with
the Equal Employment Opportunity Commission regarding the
Defendant’s alleged discriminatory conduct (check one):

a 60 days ore more have elapsed.
O Less than 60 days have elapsed.

G. If this is a disability-related claim, did Defendant deny a request for a

reasonable accommodation? o Yes [gxNo

Explain:

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 8
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 10 of 14

H. The facts as set forth above in Section ITI of this complaint:
o Are still being committed by Defendant against Plaintiff
gi Are no longer being committed by Defendant against Plaintiff
I. Plaintiff:
o Still works for Defendant
m No longer works for Defendant

o Was not hired

V. RELIEF
Briefly state what damages you are requesting and include the amounts of any
actual damages claimed and the basis for these amounts. Include any punitive
or exemplary damages requested and state the reasons you believe you are
entitled to such damages:
Beck ex \ cad lel Ukaage = aboak-t \ase. CO rane
\osirnwy Medical “Tastuccnck, Yehiod On cal A
‘pil Ue jn O Maite De20ersi a
Werle shoes oe-tre Loc DS, ad Caotrer Jol
ree ekcepl less OGL Cea LOGCES «

 

 

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 9
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 11 of 14

Plaintiff also requests that the Court grant the following relief to Plaintiff:
a Defendant be directed to employ Plaintiff

0 Defendant be directed to re-employ Plaintiff

oO Defendant be directed to promote Plaintiff

oO Defendant be directed to

 

 

YW Plaintiff seeks costs and fees involved in litigating this case and such other

relief as may be appropriate, including attorney's fees, if applicable.

VI. CERTIFICATION
As required by Federal Rule of Civil Procedure 11, I certify by signing below
that to the best of my knowledge, information, and belief, this complaint: (1) is
not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported
by existing law or by a non-frivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 0
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 12 of 14

I agree to timely notify the Clerk’s Office if there is any change to my mailing
address. I understand that my failure to keep a current address on file with the

Clerk’s Office may result in the dismissal of my case.
Date: !-5- 4 Plaintiff's Signature: Weve WV dbo

Printed Name of Plaintiff: C Cob 0 Niver
Address: Ul Aye LL

NOa\ichiiola F. Basac
E-Mail Address: TWiitercaras Con te ggma.|. com

Telephone Number: &Sd- D-1y- D485"

NDFL Pro Se 7 (Rev. 12/16) Complaint Employment Discrimination 1 ]
ClerkAdmin/Official/Forms
Case 4:20-cv-00514-MW-MAF Document 12 Filed 02/09/21 Page 13 of 14

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Carolyn A. Miller y From: Mobile Local Office
171 Avenue L 5 63 S Royal Street

Apalachicola, FL 32320; > Suite 504
Mobile, AL 36602

 

 

[| On behalf of person(s) aggrieved whose identity is
/£ 3) CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. . EEOC Representative Telephone No.
dy LANEETRA D. HARRIS,
846-2019-28703 oS Investigator (251) 690-2583

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Ho

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VH, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

, ,
Cua LaCe Ce 08-31-2020

 

 

Enclosures(s) Erika LaCour, (Date Mailed)
Local Office Director
cc:

EBS SECURITY INC

c/o Printella Bankhead, Owner
220 E. Forsyth Street, Suite C .
Jacksonville, FL 32202 = <-/

 

 
 

\

sparqiyoid met "sf 0} Arenuos volsianig ‘suopemnsay vOReNsuuipy Lod ay) UI BUEPOse wi

pariodxe azam aremayos 10 ASojouydas ‘sapypoustto> asaut "(,uonUEALOD YD, 24) Peoy Aq spoon Jo adepseD jeuopeUIaIyy 94} O47
to uopUaAUOD 3yy JO/puUe (,uORUBALOD MeEsIEM, a2) Ty Aq a8ejue> jEUOMeUsAIUF O21 SuUNLraY SaIMY UIELID Jo LONEIYTUN BL 40f NOAUD
paysiiqeisa suopspuo? s0/pue sunsa3 sayIO pue AINIGe! 03 Supelad safns atR 02 afqns Bq Aew JapuNazay Tepe) — DNON Buyddyys tt

WAIVE [9MEd PIUUN DVd O2%/6 SBTOTSETOTO
wor'sdn"MMa Je DPON Adeajid SN IYI as aseayd ‘WOPedusOyU; jeUOSIOT
Jo ayes ayy wos No do o3 Jo sadpDeId AdeAid 5,SdN JNOge VOREULOZUT 105

2 2
4 ms Sad|AlaS [B22 PIU,
rin) (erin) kal supad ort emu: soul Jor NOA BulAIaS

 
   

 

 

 

 

 

gn — 2 oa
u & = UF
us << s |
2D i ——os ee a ab
wot —, ieee + u
——— :
a —_—_—_ —_—_ s
ee ee | SS > i.
=5 —_— NN & -
wn oe — SS s 33 ~
Bas SS = og. :
—————J ———eee : ie
a SS eS ig
> — a ~ =
° gal I —_———e Hi
—_— QQ) er ’
— qt ———— ee 9 i
cri —— 0 —ee
— ee i;
——— — |
See i 2° |
~ j ee fe | i uayeainba yseo 10 yser }
x ———— | <I 5 4 - 5 “sway ajqeneaiq so uORetUZ0 Uy feuOsiad aapisuas SupuTEyZOD eIpaL
$ Qo & l | —_——————SS 5 iz gO squauudiys Joy papuatuada: Jou ae sadojaaus ssasdxg
e CUM =>— g ————— ki
t arse Enlai
+ E=w aS Ee %
nf OnE co —— il “qUslam Aq pari aq {1M “Zo g UeLA asotu BuLYsjam sadojanus ss
828 £54 =: i *ss9] JO 20 g YBfom ysn adopanua ssasdhg Sgf ay? ‘Ole! 49339] BLT 104
San em = £
rok wy 2 —— say dxovod
Met ta a MS SS OOO—E—=E—E—eeee rH esep P St ANA 3) Asan O1
Z x Sz> 2 & — ist gg) —_—__ 2 f USA ‘SiuSUNDOp Se EPPaLw IUOIpAaPa JOpysuO> SopQUNOD? veL
Looze Oo = = | ——_—_—_——___— J * i JePraULIOD OU Jo syUaWNDOp 104 AjUO pasn aq Aeus adosanua ssaidx
ztiat 20- p= Is r] . uawUdyys feu
Euere x su nas t
ae>7e &.. <s> 8 = i
gezse FL oe # i
Svroa =e a Usp Aq pang aq IIM Zo g weYY d10U Bt
. BS paysiy asou Ley] 2840 SULT] SuUPEIUOD sodolanua ssaidxg SdN "St
—- — abe Awa c ean eee en nae y8yam yon pue ‘epaut 2UONefs JO/pue ‘sUaLUNDOp Juan ‘aUap:
eP2}s ed £Sdft ujesuod Ajuo Aes sadojaaua @ssasdag Sqf) ‘B18! 4879] BUI 410}
paepueys Sdn syuoudys
punosy Sdn 10 adoyaausa si} asn jou oq
ayipadxg spimpjio, . .
aPartpecka SPIMPHOM sdf “apis SIY} UO SjUaLUNIOp Zulddiy:
elty Aeq puz sdf
955310 BPIMpLOM SdN OA Jeau UOHeI0] 430 doup &

elty Aeq PON SdN_ SaD1AJas ZuUIMO}]OY BY} YM Vsn 104 st adojsaus SIYL dn y1d e ajnpayps 0} wos,

 

elly Aeq puz Sdn

 

+t
al
LO
Oo
2
>
°
°
N

Case 4
